Case: 21-175    Document: 23     Page: 1    Filed: 11/23/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          In re: MELINDA J. SCHNATTER,
                        Petitioner
                 ______________________

                         2021-175
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the District of New Jersey in No. 3:21-cv-
09201-FLW-TJB, Judge Freda L. Wolfson.
                  ______________________

                      ON PETITION
                  ______________________

PER CURIAM.
                        ORDER
    Melinda J. Schnatter petitions for a “writ of prohibi-
tion” to “review [her] entries” submitted to the United
States District Court for the District of New Jersey. ECF
No. 2 at 1. Ms. Schnatter also moves to modify the caption
(ECF No. 6); to proceed in forma pauperis (ECF No. 10); to
correct her motion to proceed in forma pauperis (ECF No.
12); “to add crucial details” to her petition (ECF No. 13);
and to expedite briefing (ECF Nos. 16 and 21). Having con-
sidered the parties’ responses to its September 29, 2021 or-
der to show cause, the court now transfers.
Case: 21-175    Document: 23      Page: 2    Filed: 11/23/2021




2                                           IN RE: SCHNATTER




    Ms. Schnatter filed the underlying complaint against
the Department of Health and Human Services (DHHS) in
the District of New Jersey, seeking, among other things,
damages and an order requiring DHHS “to cease and desist
their intrusions, their egregious breach into [her] privacy
and to be required to maintain distance from” her and her
children. Complaint, Schnatter v. Dep’t of Health & Hum.
Servs., No. 3:21-cv-09201-FLW-TJB (D.N.J. Apr. 14, 2021),
ECF No. 1-6 at 1.
     On April 20, 2021, the district court dismissed Ms.
Schnatter’s complaint without prejudice after finding that
it failed to meet the notice pleading requirements of Rule 8
of the Federal Rules of Civil Procedure. The district court
granted Ms. Schnatter leave to file an amended complaint
no later than June 14, 2021. It does not appear that Ms.
Schnatter filed an amended complaint. This court received
this petition on July 30, 2021.
    “The All Writs Act is not an independent basis of juris-
diction, and the petitioner must initially show that the ac-
tion sought to be corrected by mandamus is within this
court’s statutorily defined subject matter jurisdiction.”
Baker Perkins, Inc. v. Werner & Pfleiderer Corp., 710 F.2d
1561, 1565 (Fed. Cir. 1983). With regard to appeals from
district courts, our subject matter jurisdiction is limited to
cases that arise under the patent laws, see 28 U.S.C.
§ 1295(a)(1), cases on review from the United States Patent
and Trademark Office, see § 1295(a)(4)(C), or certain cases
brought against the United States that arise in whole or in
part under 28 U.S.C. § 1346, see § 1295(a)(2). This case
does not involve one of those subject matters.
    Pursuant to 28 U.S.C. § 1631, this court may transfer
a matter to a court that would have jurisdiction if it could
have been brought in that other court. Because it is con-
ceivable that Ms. Schnatter can seek review of the district
court’s determinations in this case by the United States
Case: 21-175     Document: 23   Page: 3    Filed: 11/23/2021




IN RE: SCHNATTER                                               3



Court of Appeals for the Third Circuit, the court deems it
the proper course here to transfer the case.
      Accordingly,
      IT IS ORDERED THAT:
    The petition and all transmittals are transferred pur-
suant to 28 U.S.C. § 1631 to the United States Court of Ap-
peals for the Third Circuit.
                                FOR THE COURT

       November 23, 2021        /s/ Peter R. Marksteiner
            Date                Peter R. Marksteiner
                                Clerk of Court
s35